                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                            Norfolk Division


EUGENE BOWEN, #62485-037,


            Petitioner,

V.                                     ACTION NO. 2:19cvl63


MARK J. BOLSTER, Warden,
F.C.C Petersburg (Low)

            Respondent.



                              FINAL ORDER


     This matter was initiated by petition for a writ of habeas

corpus under 28 U.S.C. § 2241 submitted by pro se Petitioner Eugene

Bowen (''Petitioner" or "Bowen").       Bowen's petition alleges the

Bureau of Prisons failed to recalculate his sentence and award him


good conduct time in compliance with Section 102(b) of the First

Step Act.

     The matter was referred to a United States Magistrate Judge

pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and (C) and

Rule 72 of the Rules of the United States District Court for the

Eastern District of Virginia for report and recommendation.          The

Report of the Magistrate Judge was filed on September 30, 2019,

recommending dismissal of Bowen's petition, without prejudice, for

lack of jurisdiction.       By copy of the report, each party was

advised of his right to file written objections to the findings and

recommendations   made    by the   Magistrate   Judge.   The   court has
received   no objections        to     the   Magistrate     Judge's        Report    and

Recommendation and the time for filing objections has now expired.

       Accordingly, the court does hereby accept the findings and

recommendations set forth in the report of                     the      United States

Magistrate Judge filed September 30, 2019, and it is, therefore

ORDERED that Respondent's Motion to Dismiss be GRANTED and Bowen's

petition be DENIED and DISMISSED without prejudice.

       Finding that the basis for dismissal of Petitioner's § 2241

petition    is   not       debatable,    and    alternatively            finding     that

Petitioner has not made a ^^substantial showing of the denial of a

constitutional right," a certificate of appealability is DENIED.

28 U.S.C. § 2253(c); see Rules Gov. § 2254 Cases in U.S. Dist. Cts.

11(a); Miller-El v. Cockrell, 537 U.S. 322, 335-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 483-85 (2000).

       Petitioner     is     ADVISED    that      because      a       certificate     of


appealability is denied by this Court, he may seek a certificate

from the United States Court of Appeals for the Fourth Circuit.

Fed. Rule App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist.

Cts.   11(a).    If    Petitioner       intends    to   seek       a   certificate     of

appealability from the Fourth Circuit, he must do so within sixty

(60) days from the date of this Order.              Petitioner may seek such a

certificate by filing a written notice of appeal with the Clerk of

the United States District Court, United States Courthouse, 600

Granby Street, Norfolk, Virginia 23510.
    The Clerk shall mail a copy of this Final Order to Petitioner

and provide an electronic copy of the Final Order to counsel of

record for Respondent.



                                            JsL
                                Rebecca Beach Smith
                         /s/    Senior United States District Judge
                         REBECCA BEACH SMITH
                         UNITED STATES DISTRICT JUDGE



          , 2019
